EXHIBIT 10.2

FIRST AMENDMENT

TO THE AMENDED AND RESTATED

HYATT CORPORATION DEFERRED COMPENSATION PLAN

WHEREAS, Hyatt Corporation maintains the Amended and Restated Hyatt Corporation
Deferred Compensation Plan (the “Plan”);

WHEREAS, Hyatt Corporation has deemed it desirable to amend the Plan to merge
the Hyatt International Corporation U.S. Retirement Plan and the Hyatt
International Corporation U.S. Restricted Deferred Incentive Compensation Plan
into the Plan;

WHEREAS, Hyatt Corporation has deemed it desirable to accept the transfer of
certain Participants’ accounts from the Hyatt International Hotels Retirement
Plan into the Plan; and

WHEREAS, Hyatt Corporation wishes to acknowledge that certain international
hotels are participating Employers in the Plan for purposes of determining
Distribution Events, but may not make contributions for Participants; and

WHEREAS, Hyatt Corporation wishes to clarify certain aspects of the Plan with
regard to its administration

NOW, THEREFORE, IT IS RESOLVED, that the Plan shall be, and hereby is, amended
in the form of this First Amendment to the Plan, as follows:

 

1. The following is hereby added to the end of the first paragraph on page 1 of
the Plan:

The Hyatt International Corporation U.S. Retirement Plan (“International U.S.
RP”) and the Hyatt International Corporation U.S. Restricted Deferred Incentive
Compensation Plan (“International U.S. RDICP”) were established as of
December 31, 2004 and will be considered Prior Plans as noted above. The
International U.S. RP and International U.S. RDICP are hereby amended, restated
and merged into the Plan, effective May 3, 2010 and the Plan hereby accepts the
transfer of accounts from the Hyatt International Hotels Retirement Plan. The
vesting and distribution terms of the Hyatt International Hotels Retirement Plan
are identical to the International U.S. RP and accordingly, the amounts
transferred from the Hyatt International Hotels Retirement Plan shall be subject
to the same vesting and distribution provisions applicable to the International
U.S. RP under Appendix C.

 

2. The following is substituted for the last sentence of Section 9.1:

If a Participant’s Account contains Hyatt Stock, then the number of shares of
Hyatt Stock in the Participant’s Account as of the Payment Date will be
determined and the shares of Hyatt Corporation Class A common stock will be
distributed to the Participant by depositing it into the Participant’s
individual brokerage account at the Company’s current stock plan administrator,
subject to the Plan’s withholding of the number of shares of Hyatt Stock to meet
tax obligations as noted in Section 13.3.

 

3. The following is substituted for Section 13.2(c):



--------------------------------------------------------------------------------

(c) The Employer, or the trustee of the Trust, shall withhold from any payments
made to a Participant under this Plan all Federal, state and local income,
employment and other taxes required to be withheld by the Employer, or the
trustee of the Trust, in connection with such payments, in amounts and in a
manner to be determined in the sole discretion of the Employer.

 

4. Appendix B is hereby replaced with the revised Appendix B.

 

5. Appendix C is hereby replaced with the revised Appendix C.

IN WITNESS WHEREOF, the undersigned has executed this First Amendment to the
Plan to be effective as of this 3rd day of May, 2010.

 

HYATT CORPORATION By:   /s/ Mark S. Holpamazian        Mark S. Hoplamazian Its:
  President & Chief Executive Officer



--------------------------------------------------------------------------------

Appendix B

Each of the following entities is an Employer as described in Section 1.19 of
the Plan:

 

 

Employer/Hotel

 

Andaz Costa Rica Papagayo

Andaz Delhi

Aryaduta Hotel Jakarta

Bali Hyatt

Burvan Hotel Associates

Cerromar Development Partners, L.P.

Grand Hyatt Bangalore

Grand Hyatt Beijing

Grand Hyatt Fukuoka

Grand Hyatt Guangzhou

Grand Hyatt Hong Kong

Grand Hyatt Hyderabad

Grand Hyatt Jakarta

Grand Hyatt Jakarta

Grand Hyatt Kanai Riviera Maya

Grand Hyatt Macau

Grand Hyatt Manila

Grand Hyatt Melbourne

Grand Hyatt Mumbai

Grand Hyatt Santiago

Grand Hyatt Sao Paulo

Grand Hyatt Shanghai

Grand Hyatt Shenyang

Grand Hyatt Shenzhen

Grand Hyatt Signapore

Grand Hyatt Taipei

Grand Hyatt Tokyo

Grand Toronto Venture, L.P.

HTS Loan Servicing, Inc.

HTS San Antonio, L.P.

Hyatt Aruba, N.V

Hyatt Corporation

Hyatt Foreign Employment Services, Inc.

Hyatt Hotel and Casino Manila

Hyatt Hotel Canberra, a Park Hyatt Hotel

Hyatt Hotels Corporation

Hyatt Hotels Corporation of Kansas

Hyatt Hotels of Canada, Inc.

Hyatt India Consultancy Private Limited

Hyatt International Corporation



--------------------------------------------------------------------------------

 

Employer/Hotel

 

Hyatt International Hotel Management [Beijing] Co. Ltd.

Hyatt International Property Management [Beijing] Co. Ltd.

Hyatt International Sales Limited

Hyatt International Technical Services, Inc.

Hyatt International-Asia Pacific Limited

Hyatt International-Japan, Limited

Hyatt International-Latin America, Ltd.

Hyatt International-SEA [Pte]Limited

Hyatt International-Southwest Asia, Limited

Hyatt Lacsa Services, Inc.

Hyatt Louisiana, LLC as agent of DTRS New Orleans, LLC d/b/a Hyatt Regency New
Orleans

Hyatt of Australia Limited

Hyatt of China Limited

Hyatt of Guam Limited

Hyatt of Macau, Ltd.

Hyatt of Mexico, S.A. de C.V.

Hyatt of Singapore [Pte] Limited

Hyatt on the Bund, Shanghai

Hyatt Regency Ahmebadad

Hyatt Regency Al Khobar

Hyatt Regency Aruba Resort & Casino

Hyatt Regency Bandung

Hyatt Regency Bangalore-Jakkur

Hyatt Regency Beijing

Hyatt Regency Bogota

Hyatt Regency Business Bay, Dubai

Hyatt Regency Canada

Hyatt Regency Cancun

Hyatt Regency Changbaishan

Hyatt Regency Changchun

Hyatt Regency Chengdu

Hyatt Regency Chennai

Hyatt Regency Chongquing

Hyatt Regency Colombo

Hyatt Regency Coolum

Hyatt Regency Curacao Resort Spa & Casino

Hyatt Regency Dalhi

Hyatt Regency Delhi

Hyatt Regency Delhi

Hyatt Regency Dongguan

Hyatt Regency Goa

Hyatt Regency Goa

Hyatt Regency Guam



--------------------------------------------------------------------------------

 

Employer/Hotel

 

Hyatt Regency Hakone

Hyatt Regency Hangzhou

Hyatt Regency Hyderabad

Hyatt Regency Jinan

Hyatt Regency Jing Jin City Resort & Spa

Hyatt Regency Kathmandu

Hyatt Regency Kolkata

Hyatt Regency Kolkata

Hyatt Regency Koromangla, Banglore

Hyatt Regency Kyoto

Hyatt Regency Merida

Hyatt Regency Montreal

Hyatt Regency Mumbai

Hyatt Regency Muscat

Hyatt Regency Nanjing

Hyatt Regency Navi Mumbai

Hyatt Regency Osaka

Hyatt Regency Perth

Hyatt Regency Pune

Hyatt Regency Qingdao

Hyatt Regency Saipan

Hyatt Regency Sanctuary Cove

Hyatt Regency Suzhou

Hyatt Regency Tianjin

Hyatt Regency Tin Jin East

Hyatt Regency Tokyo

Hyatt Regency Toronto

Hyatt Regency Toronto Airport

Hyatt Regency Trinidad

Hyatt Regency Trinidad Limited

Hyatt Regency Vancouver

Hyatt Regency Villahermosa

Hyatt Regency Vizag

Hyatt Regency Wenzhou

Hyatt Regency Wuxi

Hyatt Regency Xian

Hyatt Regency Xuchou

Hyatt Regency Yogyakarta

Hyatt Residential Suites Fukuoka

Hyatt Sales, Inc.

Hyatt Vacation Management Corporation

Hyatt Vacation Marketing Corporation

Hyatt Vacation Ownership Inc.

HyCanada, Inc.



--------------------------------------------------------------------------------

 

Employer/Hotel

 

Marion Reservations Center, L.L.C.

P.T. Hyatt Indonesia

Park Hyatt Abu Dahabi Hotel & Villa

Park Hyatt Aries-Palacio Duhau

Park Hyatt Beijing

Park Hyatt Beijing

Park Hyatt Center [Yin Tai Podium Facilities]

Park Hyatt Changbaishan

Park Hyatt Chennai

Park Hyatt Goa

Park Hyatt Guangzhou

Park Hyatt Hangzhou

Park Hyatt Hyderabad

Park Hyatt Kolkata

Park Hyatt Melbourne

Park Hyatt Mendoza

Park Hyatt Mexico City – Reforma

Park Hyatt Monte Del Barco

Park Hyatt Ningbo

Park Hyatt Saigon

Park Hyatt Sanya Sunny Bay Resort

Park Hyatt Shanghai

Park Hyatt Sydney on Sydney Harbour

Park Hyatt Tokyo

Park Hyatt Toronto

RCG Properties, LLC

Residence at the Park Hyatt Mexico City – Reforma

Rosemont Project Mgmt, LLC

Select Hotels Group, LLC

Yintai Centre



--------------------------------------------------------------------------------

Appendix C

Installment Payout Periods, Payment Dates and Vesting

Notwithstanding anything contained in the Plan to the contrary, the provisions
of this Appendix C shall govern the Installment Payout Period, Payment Dates and
Vesting of all Transferred Amounts credited to a Participant’s Prior Plan
Accounts. Provisions of this Appendix C shall govern the Prior Plan Accounts in
the event that there are any inconsistencies between the main Plan document and
this Appendix C.

DSP

Installment Payout Period

For Distribution Elections made under the DSP prior to the Effective Date
(December 14, 2007), the Installment Payout Period means a period of up to
fifteen (15) years. Modifications are subject to the provisions of subsection
3.2(b).

Payment Date

See subsection 1.31

Vesting

See subsection 6.1

RDICP

Installment Payout Period

Non-Grandfathered Accounts.  For Distribution Elections made by the Participant
under the RDICP prior to April 1, 2010, the Installment Payment Period means a
period of up to fifteen (15) years. Modifications are subject to the provisions
of
subsection 3.2(b).

Grandfathered Accounts.  For Distribution Elections made by the Participant
under the RDICP prior to April 1, 2010, the Installment Payment Period means a
period of up to fifteen (15) years. The Participant may modify such election,
however, such election shall not become effective until the first day of the
second calendar year following the calendar year in which the election is filed
with the Administrator.

Payment Date

The Payment Date shall be the later of: (i) within ninety (90) days following
the date of the Participant’s first Distribution Event, (ii) the six month
anniversary of the Participant’s first Distribution Event, if the Participant is
a Specified Employee; or (iii) attainment of age 55 with at least 10 years of
service with an Employer. Notwithstanding the foregoing provision, if a
Participant’s employment is terminated for cause as determined by the applicable
Employer in its sole discretion, all amounts otherwise payable to or on account
of the Participant under the Plan shall be immediately forfeited.

Vesting

All Participants are fully vested.



--------------------------------------------------------------------------------

RDICP II

Installment Payout Period

Non-Grandfathered Accounts.    For Distribution Elections made by the
Participant under the RDICP prior to April 1, 2010, the Installment Payment
Period means a period of up to fifteen (15) years. Modifications are subject to
the provisions of
subsection 3.2(b).

Grandfathered Accounts.    For Distribution Elections made by the Participant
under the RDICP prior to April 1, 2010, the Installment Payment Period means a
period of up to fifteen (15) years. The Participant may modify such election,
however, such election shall not become effective until the first day of the
second calendar year following the calendar year in which the election is filed
with the Administrator.

Payment Date

The Payment Date shall be the later of: (i) within ninety (90) days following
the date of the Participant’s first Distribution Event, or (ii) the six month
anniversary of the Participant’s first Distribution Event, if the Participant is
a Specified Employee. Notwithstanding the foregoing provision, if a
Participant’s employment is terminated for cause as determined by the applicable
Employer in its sole discretion, all amounts otherwise payable to or on account
of the Participant under the Plan shall be immediately forfeited.

Vesting

 

Age

  % of Account to be Paid

Less than 55

  0% of Account

55

  50% of Account

56

  60% of Account

57

  70% of Account

58

  80% of Account

59

  90 % of Account

60

  100% of Account Any Age if terminated by the Company without cause or due to
Death or Disability   100% of Account

GHDIP

Installment Payment Period

Not Applicable

Payment Date

See subsection 1.31



--------------------------------------------------------------------------------

Vesting

Awards made in 2008 or prior:

(a) A Participant will become 100% vested in his Account on April 1, of the year
in which the Participant will complete five (5) Years of Service. Participant
will be 100% vested in his Account if he either dies or has a Disability prior
to his termination of employment with the Company. However, a Participant will
be 0% vested in his Account and shall forfeit his entire Account balance,
regardless of his number of Years of Service, on the date that he terminates
employment with the Company if his employment is terminated for cause, as
determined by the Company in its sole discretion, or he engages in conduct which
violates any terms or conditions of his employment, including terms and
conditions relating to competition and disclosure of confidential information
after termination of employment.

Awards made in 2009:

Participant will become twenty-five percent (25%) vested in each year’s Award on
each of the first four (4) anniversaries from the date of the Award, which is
deemed to be April 1st of the calendar year in which the Award is credited to
the Account of the Participant. For example, an Award credited to a
Participant’s Account in the year 2009 (based on 2008 performance), will be 25%
vested on April 1, 2010, 50% vested on April 1, 2011, 75% vested on April 1,
2012, and 100% vested on April 1, 2013.

International RDICP and International U.S. RDICP

Installment Payment Period

Not Applicable

Payment Date

The Payment Date shall be the later of: (i) within ninety (90) days following
the date of the Participant’s first Distribution Event, (ii) the six month
anniversary of the Participant’s first Distribution Event, if the Participant is
a Specified Employee; or (iii) attainment of age 55 with at least 10 years of
service with an Employer, unless due to a Disability in which case it will be
the later of (i) or (ii) above. Notwithstanding the foregoing provision, if a
Participant’s employment is terminated for cause as determined by the applicable
Employer in its sole discretion, all amounts otherwise payable to or on account
of the Participant under the Plan shall be immediately forfeited.

Vesting

 

Years of Service

  % of Account to be Paid

Less than 5

  0% of Account

At least 5 but less than 7

  25% of Account

At least 7 but less than 9

  50% of Account

At least 9 but less than 10

  75% of Account

At least 10 or due to Death or Disability

  100% of Account



--------------------------------------------------------------------------------

International RDICP II

Installment Payout Period

For elections in force prior to December 31, 2005, Installment Payment Period
means a number of annual installments as elected by the Participant, provided
the installments are completed by the age of 60 for the Participant. In the
event of Death, installments will be converted to a lump sum payment to the
beneficiary or the estate of the Participant if there is no beneficiary.

Payment Date

The Payment Date shall be the later of: (i) within ninety (90) days following
the date of the Participant’s first Distribution Event, or (ii) the six month
anniversary of the Participant’s first Distribution Event, if the Participant is
a Specified Employee. Notwithstanding the foregoing provision, if a
Participant’s employment is terminated for cause as determined by the applicable
Employer in its sole discretion, all amounts otherwise payable to or on account
of the Participant under the Plan shall be immediately forfeited.

Vesting

 

Age

   Years of Service    % of Account to Be Paid Less than 55, if termination is
due to resignation of Employee    Not Applicable    0% of Account

55 or greater

   Less than 5    0% of Account

55

   5 or more    50% of Account

56

   6 or more    60% of Account

57

   7 or more    70% of Account

58

   8 or more    80% of Account

59

   9 or more    90 % of Account

60

   10 or More    100% of Account Any Age if terminated by the Company without
cause or due to Death or Disability    Not Applicable    100% of Account

International U.S. RP (including amounts transferred from the Hyatt
International Hotels Retirement Plan)

Installment Payment Period

Not Applicable

Payment Date

The Payment Date shall be the later of: (i) within ninety (90) days following
the date of the Participant’s first Distribution Event, (ii) the six month
anniversary of the Participant’s first Distribution Event, if the Participant is
a Specified Employee; or (iii) on a date certain after the first Distribution
Event, but no later than age 60 if the Participant has made an election pursuant
to the terms and conditions in Section 3.4. Notwithstanding the foregoing
provision, if a Participant’s employment is terminated for cause as determined
by the applicable Employer in its sole discretion, all amounts otherwise payable
to or on account of the Participant under the Plan shall be immediately
forfeited.

Vesting

All Participants are fully vested.